DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 13 May 2022.  After entry of the amendment claims 1-20 are currently pending in the application.
In light of the discovery of new prior art, claims 2-4 which were previously indicated as containing allowable subject matter are now rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 104402460 A.
The reference teaches, in example 1, a self-levelling material comprising brown corundum sand, brown corundum fine powder, alumina powder, fused alumina cement and water reducing agent.  The brown corundum fine powder is composed of a brown corundum fine powder having a particle size of more than 0 mesh and less than or equal to 180 mesh and a brown corundum fine powder of 200-325 mesh.  The alumina powder has a particle size of 3-5 microns.  The example teaches the addition of water. 
The instant claims are obvious over the reference.
As for claim 1, the alumina cement meets the cementitious composition.  The corundum sand meets the sand aggregate.  The alumina having a size of 3 to 5 microns meets the mesh fine aluminum oxide, the brown corundum fine powder ranging from 0 to 80 meshes meets the mesh coarse aluminum oxide.  The water meets the aqueous solution. As for the composition being a mortar, grout or adhesive, it is the position of the examiner that the composition is capable of being used as such as the components are the same. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and II.
As for claim 7 as the composition is the same it would possess the recited properties.  As stated previously:  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for 8 as the composition is the same it would be capable of being used as mortar.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 102757249 A.
The reference teaches, in the abstract, a refractory castable contains (in wt.%) high-alumina particles (50-65), high-alumina powder (10-20), quartz sand (1-10), flint clay powder (1-20), calcium aluminate cement (3-7), silica powder (1-7), aluminum oxide powder (0-4), zirconium silicate powder (1-3), heat-resistant steel fiber (0.2-2), metal aluminum powder (0.05-0.3), and sodium tripolyphosphate (0-0.3). The particle size of high-alumina particles is 0-8 mm. The particle size of high-alumina powder is 200-320 meshes. The content of high-alumina particles with particle size of 5-8 mm is 5-25 wt.%. The content of particles having particle size of 3-5 mm is 10-25 wt.%. The content of particles having particle size of 1-3 mm is 6-20 wt.%. The content of particles having particle size of 0-1 mm is 5-15 wt.%.
The instant claims are obvious over the reference.
As for claim 1, the calcium aluminate cement meets the cementitious component.  The quartz sand meets the sand aggregate.  The high alumina powder meets the mesh fine aluminum oxide as its size ranges from 200-320 meshes and therefore it overlaps the claimed size.  The high aluminum oxide particles meets the mesh coarse alumina as the size ranges from 0 to 8 mm which at least 5-15% having a size of 0-1 mm and this also overlaps the claimed size.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   As for the addition of water, it is clear that water has to be added as the composition needs to be mixed with water in order to produce a refractory castable. As for the composition being a mortar, grout or adhesive, it is the position of the examiner that the composition is capable of being used as such as the components are the same. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and II.
As for claim 2, the amount falls within the claimed range.
As for claim 3, the amounts of the components overlap the claimed range and overlapping ranges are deemed to be obvious.
As for claim 4, it is within the level of ordinary skill in the art to determine the amount of water necessary to produce the refractory castable.
As for claim 7 as the composition is the same it would possess the recited properties.  As stated previously:  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for 8 as the composition is the same it would be capable of being used as mortar.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 106747525 A.
The reference teaches, in the abstract, a kiln high-performance composite refractory material comprises 30-44 wt.% plate-shaped corundum, 12-17 wt.% chrome corundum, 7-12 wt.% composite corundum powder, 10-15 wt.% andalusite, 5-10 wt.% alumina micropowder, 3-8 wt.% zircon sand, 2-4 wt.% kyanite, 1-3 wt.% silicon micro powder, 3-7 wt.% nano silicon carbide powder, 3-6 wt.% pure calcium aluminate cement, 4-6 wt.% zirconium carbonate powder, 1-2 wt.% zinc silicate powder, 1-2 wt.% additive, 0.3-0.5 wt.% heat-resistant steel fiber, and 0.1-0.2 wt.% dispersant.  The particle size of plate-shaped corundum is 1-7 mesh. The chrome corundum is 325 mesh. The particle size of alumina micropowder is less than 1 µm.
The instant claims are obvious over the reference.
As for claim 1, the calcium aluminate cement meets the cementitious component.  The zircon sand meets the sand aggregate.  The plate shaped corundum meets the mesh coarse aluminum oxide.  The chrome corundum and/or the alumina micropowder meets the mesh fine aluminum oxide.  As for the addition of water, it is clear that water has to be added as the composition needs to be mixed with water in order to produce a refractory castable.  As for the composition being a mortar, grout or adhesive, it is the position of the examiner that the composition is capable of being used as such as the components are the same. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and II.
As for claim 2, the amount of the zircon sand falls within the claimed range.
As for claim 4, it is within the level of ordinary skill in the art to determine the amount of water necessary to produce the refractory castable.
As for claim 7 as the composition is the same it would possess the recited properties.  As stated previously:  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for 8 as the composition is the same it would be capable of being used as mortar.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Allowable Subject Matter
Claims 9-20 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or render obvious the limitations recited in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731  


ajg
May 25, 2022